Citation Nr: 1209982	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-24 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of rotator cuff surgery and Mumford procedure of the left shoulder.  

2.  Entitlement to a compensable rating prior to March 8, 2010, for service-connected status post arthroscopy of the right shoulder.  

3.  Entitlement to a rating in excess of 10 percent beginning March 8, 2010, for service-connected status post arthroscopy of the right shoulder.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2007. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The RO, in pertinent part, awarded service connection effective June 2007 for residuals of rotator cuff surgery and Mumford procedure of the left shoulder, 10 percent disabling; status post arthroscopy of the right shoulder, noncompensable.  

The Veteran presented testimony before the Board in October 2009.  The transcript has been associated with the claims folder.

During the pendency of the appeal, in a May 2011 rating decision, the RO granted an increased rating of 10 percent rating for the Veteran's right shoulder, effective March 8, 2010.  As the 10 percent rating does not represent the highest possible benefit, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

As a final preliminary matter, the Board notes that a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran's left shoulder disability has been manifested by pain and limitation of motion at the shoulder level but he is able to move his arm more than 25 degrees from his side and midway between his side and shoulder level.  

2.  Prior to March 8, 2010, the Veteran's right shoulder disability has not been manifested by pain and limitation of motion, and he is able to move his arm more than 25 degrees from his side, midway between his side and shoulder level, and at his shoulder level.  

3.  Beginning March 8, 2010, Veteran's right shoulder disability has been manifested by pain and limitation of motion, but he is able to move his arm more than 25 degrees from his side, midway between his side and shoulder level, and at his shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for service-connected residuals of rotator cuff surgery and Mumford procedure of the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5200-5203 (2011).

2.  Prior to March 8, 2010, the criteria for a compensable rating for status post arthroscopy of the right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5200-5203 (2011). 

3.  Beginning March 8, 2010, the criteria for a rating in excess of 10 percent for status post arthroscopy of the right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5200-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2011). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, the Veteran's claims on appeal arise from his disagreement with the initial disability evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, reports of VA examinations, VA outpatient treatment records dated in 2009, and the transcript from the April 2008 RO and October 2009 Board hearings.  The Veteran has not identified any other evidence which has not been obtained. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

III.  Analysis

The Veteran's left and right shoulder disabilities are currently rated under 38 C.F.R. § 4.71A, DC 5201-5003.  Under DC 5201, a 20 percent evaluation is warranted for limitation of motion of the major arm at shoulder level.  A 30 percent evaluation is assigned for limitation of motion of the major arm midway between side and shoulder level. A 40 percent evaluation is in order with limitation of the major arm to 25 degrees from the side.  

For VA purposes, normal range of shoulder motion is: forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I. 

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Looking to other related diagnostic codes, under 38 C.F.R. § 4.71a, DC 5200, pertains to ankylosis of the scapulohumeral articulation. DC 5202 pertains to impairment of the humerus and DC 5203 addresses impairment of the clavicle or scapula. 

The Veteran's right shoulder disability has been evaluated as noncompensable prior to March 8, 2010, and 10 percent beginning March 8, 2010.  Thus, there are two periods of time at issue with respect to the right shoulder: prior to and after March 8, 2010.  The left shoulder has been rated as 10 percent disabling since service connection.  

1.  Right Shoulder Prior to March 8, 2010

Evidence relevant to the severity of the Veteran's right shoulder disability prior to March 8, 2010, includes a VA examination report dated in May 2007.  

During the May 2007 VA examination, the Veteran reported that he had similar symptoms consistent with a rotator cuff biceps tendonitis.  He stated that he had radiation from the right shoulder down toward the mid-humerus without a history of trauma.  He was noting popping and grinding noise and underwent an MRI in November of 2004, which confirmed mild degenerative changes.  The Veteran also had arthroscopy to the right shoulder.  Since that time, he also complains of intermittent stiffness and weakness.  No instability, giving-way, locking, fatigability, lack of endurance, swelling, heat, or redness.  No medications.  Flare-ups occur with overhead lifting and reaching and picking up heavy objects.  Precipitating factors are overuse of the extremities.  Alleviating factors are rest.  He denies any additional limitation of motion or functional impairment during flare-ups.  He uses no brace, crutch, or cane.  Nor surgery or reinjury.  Denies any episodes of dislocation or recurrent subluxation.  Denies inflammatory arthritis and denies any effect on his occupation or activities of daily living.  

Upon physical examination there was tenderness to palpation at the AC joint line.  There was no edema, effusion, redness, heat, abnormal movement or guarding movement.  Forward flexion and abduction was from zero to 180 degrees, external and internal rotation was from zero to 90 degrees.  Joint was not painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use.  

Given the evidence of record, the Board finds that an initial compensable disability rating for status post arthroscopy of the right shoulder prior to March 8, 2010, is not warranted.  Prior to March 8, 2010, there was no evidence that the Veteran had limitation of motion at shoulder level, or midway between the side and shoulder of the right shoulder.  During the May 2007 VA examination the Veteran's range of motion of the right shoulder was normal with forward flexion from 0 to 180 degrees, abduction from 0 to180 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 90 degrees.  This does not approximate limitation of motion at shoulder level, or midway between the side and shoulder of the right shoulder. 

There is also no evidence of ankylosis of the scapulohumeral articulation; malunion of the humerus, or malunion of the major clavicle or scapula or nonunion without loss movement.  Therefore, there is no basis for a higher schedular rating under either DC 5200, 5201, 5202, or 5203 prior to March 8, 2010.   

Given that the Veteran had full range of motion and there was no objective evidence of painful or limited motion at the Veteran May 2007 VA examination, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5003 prior to March 8, 2010.  

The Board also considered whether an initial compensable disability rating prior to March 8, 2010, is warranted based on findings of pain and functional loss.  The May 2007 VA examiner specifically noted that there was no change in the range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Even with consideration of pain, the range of motion does not more closely approximate limitation of motion to shoulder level.  As such, a higher rating under Deluca is not warranted. 



2.  Right Shoulder Beginning March 8, 2010

Evidence relevant to the level of severity of the Veteran's right shoulder disorder beginning March 8, 2008, includes a VA examination report dated in March 2010, testimony from his April 2008 RO hearing and October 2009 Board hearing.  

At the Veteran's April 2008 RO hearing, the Veteran testified that he has more arthritis, less mobility, and less strength.  At his October 2009 Board hearing the Veteran testified that he gets radiating pain down the right arm and across the shoulder.  He stated that he cannot pain the ceiling in his house or grab things down from a cabinet.  

During the March 2010 VA examination, the Veteran stated that he has intermittent pain after overuse (about 1 to 1.5 hours of activity).  Otherwise there is no baseline pain or impairment.  The examiner noted that a review of the claims file showed that he had right shoulder rotator cuff repair with SAD and distal clavicle excision on June 15, 2005.  The notes on October 26, 2005, indicated that he had returned to lifting weights with no problem.  

Upon physical examination, the Veteran had right shoulder range of motion, limited by pain, to: flexion to 130 degrees, extension to 40 degrees, abduction to 130 degrees, adduction to 20 degrees, internal rotation to 80 degrees, and external to rotation to 90 degrees.  

Given the evidence of record, the Board finds that a raging in excess of 10 percent for status post arthroscopy of the right shoulder beginning March 8, 2010, is not warranted.  Beginning March 8, 2010, there was no evidence that the Veteran had limitation of motion at shoulder level, or midway between the side and shoulder of the right shoulder.  During the March 2010 VA examination the Veteran's range of motion of the right shoulder was nearly normal with forward flexion from to 130 degrees, abduction to130 degrees, internal rotation from 0 to 80 degrees, and external rotation from 0 to 90 degrees.  This does not approximate limitation of motion at shoulder level, or midway between the side and shoulder of the right shoulder.

The Veteran's complaints of painful motion at his RO and Board hearings and his March 2010 VA examination have been considered and are contemplated by his 10 percent rating under Diagnostic Code 5003 since the Veteran has x-ray evidence of degenerative arthritis but does not meet the criteria for a compensable rating under the applicable codes for limitation of motion but there is objective evidence of pain on motion (See March 2010 VA examination report).  

In this case there is no evidence of ankylosis of the scapulohumeral articulation; malunion of the humerus, or malunion of the major clavicle or scapula or nonunion without loss movement.  Therefore, there is no basis for a higher schedular rating under either DC 5200, 5201, 5202, or 5203 beginning March 8, 2010.   

The Board also considered whether a rating in excess of 10 percent beginning March 8, 2010, is warranted based on findings of pain and functional loss.  The March 2010 VA examiner specifically noted that there was no change in the range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Even with consideration of pain, the range of motion does not more closely approximate limitation of motion to shoulder level.  As such, a higher rating under Deluca is not warranted. 

3.  Left Shoulder

Evidence relevant to the level of severity of the Veteran's left shoulder disorder includes VA examination reports dated in May 2007 and March 2010, testimony from his April 2008 RO hearing and October 2009 Board hearing as well as VA treatment records.  

At his May 2007 VA examination, the Veteran stated that he developed left shoulder pain after developing a rupture to his left biceps and tendon injury.  He underwent x-rays and MRI's and at that time there was a concern with a lobulated lesion at the tip of the proximal humeral diaphysis.  As a result of persistent pain and loss of range of motion and weakness, he underwent a Mumford procedure in 2006.  He stated that now that although his pain has decreased in that left shoulder when he is doing specific activities, especially if his left arm is held in a locked position superiorly and anteriorly, he develops pain in the shoulder.  He has pain with overhead use.  He denies any swelling, heat, redness, instability, or giving-away.  No locking, fatigability, or lack of endurance but with prolonged overhead lifting he has pain, stiffness, and intermittent weakness.  He takes no medications.  The flare-ups of his shoulder are with overhead lifting and reaching.  Alleviating factors are rest of the extremity.  He denied any additional limitation of motion or functional impairment during a flare-up.  He does not use a crutch, brace, cane, and has had no reinjury.  He denied any episodes of dislocation or recurrent subluxation.  He also denied any constitutional symptoms of inflammatory arthritis.  With regard to activities of daily living, he avoids heavy lifting and avoids overhead reaching.  He is right-hand dominant.  

Upon physical examination there was tenderness to palpation at the AC joint line.  There was no edema, effusion, redness, heat, abnormal movement or guarding movement.  Forward flexion and abduction was from zero to 180 degrees, external and internal rotation was from zero to 90 degrees.  Joint was not painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use.  

In April 2008, the Veteran testified at his DRO hearing that he has a lack of mobility and strength in his left shoulder.  

In March 2009 the Veteran presented to have his shoulders reassessed.  He stated that the pain has come back with certain activities such as driving, especially on the left.  Upon physical examination the Veteran was found to have good range of motion with mild crepitus.  It was noted that he had good strength and range of motion for his age.  

An April 2009 VA treatment record shows that the Veteran complained of left shoulder pain.  He stated that he has had increasing pain over the bicipital groove.  

The impression noted was biceps tendonitis likely from chronic tear.  An injection was administered which provided immediate relief.  

A June 2009 orthopedic surgery outpatient note shows that the Veteran had symptoms of bicipital tendonitis and had glenohumeral injection that provided 80 percent relief.  He was assessed with chronic left biceps tendonitis.  

A July 2009 MRI showed that there was no evidence of tear of the rotator cuff tendons.  A tear of the long head of the biceps tendon from the bicipital labral attachment and retraction to the base of the bicipital groove was noted and there was absence of the superior labrum consistent with prior tear and displacement.  

In October 2009, the Veteran testified that he has cortisone therapy at the VA about every three to six months to relieve some of the pain and discomfort in the left shoulder.  He stated that if he is driving his car he has to drive with his hands in a certain position because he gets radiating pain down his arm.  The Veteran testified that he has painful and limited motion and cannot raise his arm up too high.  

At the Veteran's March 2010 VA examination, the examiner noted that the Veteran had an MRI done in July 2009 that showed left bicipital tendonitis.  He reported that in 2004 he tore the long head of the left biceps while weight lifting.  Surgical repair was discussed but was complicated by an osseous abnormality in the left humerus.  Thus, treatment to-date has consisted of conservative pain management and local injection recently.  

The Veteran also reported that he continues to have limitation of at-shoulder or above-shoulder reaching for more than 5 minutes.  Lifting per se is not a problem but overhead lifting/reaching is difficult.  He also reports constant 2-3/10 pain over the anterior left shoulder area.  The pain increases to about 4/`0 with overhead reaching; Mobic 15 mg QD helps ease the pain without side effects.  The arm strength per se is normal.  The Veteran's range of motion was limited by pain to: flexion 120, extension 40, abduction 110, adduction 20, internal rotation 60 and external rotation 90.  There was no change in range of motion with repeated measurement after three repetitions.  No weakness or fatigability was noted and there was no incoordination.  There was tenderness to palpation of the left anterior shoulder.  The examiner found that the Veteran had left shoulder chronic bicipital tendonitis with some limitation of range of motion.  Impairment was found to be moderate.  The main impairment of the left shoulder is the increases pain on at or above shoulder reaching.  The motor strength, per se, is normal.  The examiner noted that a review of the records supports that the Veteran's aforementioned shoulder conditions were at least as likely as not the result of weight lifting while in the service.  Currently the left shoulder has more impairment than the right.  

Given the evidence of record, the Board finds that a rating of 20 percent for service-connected residuals of rotator cuff surgery and Mumford procedure of the left shoulder is warranted.  Since service connection, the Veteran's range of motion (at its worst) has been limited by pain to flexion of 120 degrees, extension to 40 degrees, abduction to 110, adduction to 20 degrees, internal rotation to 60 degrees, and external rotation to 90 degrees.  However, in considering the March 2010 VA examiner's characterization as the disability being moderate in nature and that the Veteran has limitation of motion at shoulder-level; the Board finds that the Veteran's disability approximates a 20 percent rating.  

However, a rating in excess of 20 percent is not warranted.  In this case there is no evidence of ankylosis of the scapulohumeral articulation; malunion of the humerus, or malunion of the major clavicle or scapula or nonunion without loss movement.  Therefore, there is no basis for a higher schedular rating under either DC 5200, 5201, 5202, or 5203.  

The Board notes that although the Veteran has demonstrated limitation of motion with respect to flexion and abduction, the argument that entitlement to separate disability ratings for flexion and abduction limitations is warranted as a general matter was explicitly rejected in Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (rejecting argument that one disability manifesting in multiple symptoms could receive two separate ratings within a particular diagnostic code "unless the regulation expressly provides otherwise").  In fact, the Court recently stated that the holding in Cullen specifically prohibits separate disability ratings for abduction and flexion limitations for a shoulder disability.  Burton v. Shinseki, 25 Vet. App. 1, 6 (2011).

The Board also considered whether a rating in excess of 20 percent beginning is warranted based on findings of pain and functional loss.  The May 2007 and March 2010 VA examiners specifically noted that there was no change in the range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Even with consideration of pain, the range of motion does not more closely approximate limitation of motion to shoulder level.  As such, a higher rating under Deluca is not warranted. 

Finally, the Board notes that the Veteran's 20 percent rating for his residuals of rotator cuff surgery and Mumford procedure contemplates his torn long head left bicep.  Governing case law provides that the same symptomatology may not be used to support separate ratings (separate and distinct symptoms must be shown to support separate ratings for co-existing diagnoses).  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  Given, that there is no evidence to suggest that the Veteran suffers from separate and distinct symptoms as a result of his torn long head left bicep apart from the residuals of rotator cuff surgery and Mumford procedure, which he has been assigned a 20 percent disability rating, there is no basis for a separate rating in that regard.  

Extra-schedular consideration

The Board has considered whether the Veteran's claim warrants referral for extraschedular consideration.  On the whole, the evidence does not support the proposition that the Veteran's service-connected right and left shoulder disabilities, present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is specifically contemplated by the rating schedule, and the schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to an initial rating of 20 percent for service-connected residuals of rotator cuff surgery and Mumford procedure of the left shoulder, is granted.  

Entitlement to a compensable rating prior to March 8, 2010, for service-connected status post arthroscopy of the right shoulder, is denied.  

Entitlement to a rating in excess of 10 percent beginning March 8, 2010, for service-connected status post arthroscopy of the right shoulder, is denied.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


